Citation Nr: 1209216	
Decision Date: 03/12/12    Archive Date: 03/28/12	

DOCKET NO.  09-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II, to include as due to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem RO that, in pertinent part, denied entitlement to the benefit sought.  

The Board notes that a review of the record reveals service connection is in effect for post-traumatic stress disorder.  A 70 percent rating has been assigned since May 6, 2008.  The Veteran is in receipt of a total rating based on unemployability due to the severity of his post-traumatic stress disorder from May 6, 2008.  He also has basic eligibility under the provisions of 38 U.S.C.A. § Chapter 35 from that same date.


FINDINGS OF FACT

1. The Veteran did not serve in Vietnam.  

2.  Diabetes mellitus did not manifest in service or for many years thereafter, and is unrelated to service.


CONCLUSION OF LAW

Diabetes mellitus, Type II, was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. § 38 U.S.C.A. § 5103 and 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist claimants in developing information and evidence necessary to substantiate a claim.  Under the VCAA, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all elements of a service connection claim.  Those elements are:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess-Hartmann v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was sent a letter from the Winston-Salem RO in December 2004 telling him what the evidence had to show to establish service connection and how he could help and how VA would help him develop his claim.  In a June 2006 communication, with regard to the issues of an increased evaluation for a service-connected disability and for a total rating based on unemployability, the Veteran was informed how VA determines a disability rating once service connection has been established, and how VA determines an effective date for any benefits to be assigned.  

The Board notes the appeal has been in appellate status for several years.  Most of the communications during the past several years have dealt with the Veteran's concerns for an increased rating for his service-connected psychiatric disorder and for his claim for a total rating based on unemployability.  As noted above, those claims have been resolved and the Veteran is now in receipt of a total rating based on unemployability.  With regard to the claim for diabetes, military personnel records and information with regard to the activities of the USS Roosevelt have been obtained and associated with the claims file.  To the extent possible, all relevant, identified, and available evidence has been obtained.  In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for diabetes mellitus, Type II, is thus ready to be considered on the merits.  

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  

Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a causal relationship, that is, a nexus, between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was noted during service; (2) post service continuity of the same symptomatology; and (3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303 (b).

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for Veterans who have served ninety (90) days of active service during a war period or after December 31, 1946, certain chronic disabilities, including diabetes mellitus, are presumed to have been incurred in service if they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran has been diagnosed with diabetes mellitus, Type II.  He does not claim entitlement to service connection on any of the bases above.  Rather, his claim is based on the laws and regulations providing that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service connected.  38 U.S.C.A. § 1116 (a) (1); 38 C.F.R. § 3.309 (e).  A Veteran who "has served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a) (6) (iii).  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the land mass or the inlet waters of Vietnam during the Vietnam Conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Analysis

The Veteran's service personnel records disclose that he served aboard the USS Roosevelt and that ship was just off the coast of Vietnam through much of his active service.  In his application for disability benefits received in April 2003, the Veteran stated that while assigned to the Roosevelt, "I flew into RVN, landed at Cam Ranh Bay, flew out the same day."  The Veteran has provided no more specific information with regard to this statement since 2003.  This statement by the Veteran is not substantiated by his personnel records.  Information has been requested from the Service Department and the available service personnel records do not show the presence of any Form 118 (Sea and Air Travel Embarkation Slip) providing an itinerary for any reported trip by the Veteran to Vietnam from the Roosevelt.  The Veteran himself has not specifically indicated with any certainty that he set foot in Vietnam other than the one time when he mentioned that he flew a helicopter into Cam Ranh Bay, and took off the very same day to return to the ship.  

The Board notes that with regard to what constitutes inlet waters, VA's Compensation and Pension Service indicated in a December 2008 bulletin:  "Please be advised that Da Nang Harbor and all of the harbors along the Vietnam coastline are considered by C and P Service to be part of the off shore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam.  A January 2010 Compensation and Pension bulletin listed information regarding vessels identified as traveling in the "brown waters" of Vietnam.  The Roosevelt is not one of those listed.  

Accordingly, the Board finds the Veteran is not entitled to presumption of exposure and he has not established a credible, factual foundation for establishing exposure to Agent Orange at any time.  

While the Board is required to review all issues reasonable raised from a liberal reading of the record, when there is "no evidentiary support for a particular theory of recovery," the Board need not consider such theory.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, there is no evidentiary support for any theory of recovery other than service connection on the basis of the presumption of herbicide exposure.  

In any event, the lay or medical evidence reflects that diabetes was not present in service and did not manifest within the one-year presumptive period or for many years thereafter.  There is also no claim or evidence that diabetes is related to service other than the Veteran's argument that it was due to Agent Orange exposure that he alleges happened on one day and one day only when he was in a plane that landed at Cam Ranh Bay and took off the very same day.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for diabetes mellitus, Type II.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  

See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for diabetes mellitus, Type II, due to claimed exposure to herbicide (Agent Orange) is denied.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


